


110 HRES 683 EH: 
U.S. House of Representatives
2007-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 683
		In the House of Representatives, U.
		  S.,
		
			September 27, 2007
		
		RESOLUTION
		
	
	
		That at any time after the adoption of this
			 resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the
			 House resolved into the Committee of the Whole House on the state of the Union
			 for consideration of the bill (H.R. 3121) to restore the financial solvency of
			 the national flood insurance program and to provide for such program to make
			 available multiperil coverage for damage resulting from windstorms and floods,
			 and for other purposes. The first reading of the bill shall be dispensed with.
			 All points of order against consideration of the bill are waived except those
			 arising under clause 9 or 10 of rule XXI. General debate shall be confined to
			 the bill and shall not exceed one hour equally divided and controlled by the
			 chairman and ranking minority member of the Committee on Financial Services.
			 After general debate the bill shall be considered for amendment under the
			 five-minute rule. The amendment in the nature of a substitute recommended by
			 the Committee on Financial Services now printed in the bill, modified by the
			 amendment printed in part A of the report of the Committee on Rules
			 accompanying this resolution, shall be considered as adopted in the House and
			 in the Committee of the Whole. The bill, as amended, shall be considered as the
			 original bill for the purpose of further amendment under the five-minute rule
			 and shall be considered as read. All points of order against provisions in the
			 bill, as amended, are waived. Notwithstanding clause 11 of rule XVIII, no
			 further amendment to the bill, as amended, shall be in order except those
			 printed in part B of the report of the Committee on Rules. Each further
			 amendment may be offered only in the order printed in the report, may be
			 offered only by a Member designated in the report, shall be considered as read,
			 shall be debatable for the time specified in the report equally divided and
			 controlled by the proponent and an opponent, shall not be subject to amendment,
			 and shall not be subject to a demand for division of the question in the House
			 or in the Committee of the Whole. All points of order against such further
			 amendments are waived except those arising under clause 9 or 10 of rule XXI. At
			 the conclusion of consideration of the bill for amendment the Committee shall
			 rise and report the bill, as amended, to the House with such further amendments
			 as may have been adopted. The previous question shall be considered as ordered
			 on the bill and amendments thereto to final passage without intervening motion
			 except one motion to recommit with or without instructions.
		2.During consideration in the House of
			 H.R. 3121 pursuant to this resolution, notwithstanding the operation of the
			 previous question, the Chair may postpone further consideration of the bill to
			 such time as may be designated by the Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
